United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-50777
                            Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ARMANDO SUAREZ-QUEZADA

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:05-CR-2748


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Armando Suarez-Quezada (Suarez)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Suarez has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-50777

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                   2